Citation Nr: 1215466	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a through and through bullet wound of the right thigh with femur fracture and muscle damage (Muscle Group XIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a January 2011 decision the Board denied entitlement to an evaluation in excess of 40 percent for the Veteran's bullet wound residuals.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of the Veteran's bullet wound residuals claim and remanding the matter for further proceedings.  The Veteran's representative clarified that the Veteran was not disagreeing with the assigned rating of his left knee shrapnel wound.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2011 JMR the parties agreed that the September 2009 VA examination was inadequate.  In this regard, the examiner did not have the claims file to review.  She made a statement that there was some subcutaneous tissue missing from muscle group XV, but she did not clarify if this was a new finding, or if this had been present on prior examinations.  See e.g., January 2006 VA examination report.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Accordingly, the Veteran should be given a new VA examination where the examiner is provided with the claims file and can review and compare current findings to prior VA examination reports.

The Board further notes that the most recent VA treatment records in the claims file are from March 2011.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2011 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from March 2011 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination in order to determine the current level of severity of his service-connected bullet wound residuals.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.
The examiner should specifically review VA examination reports from January 2006 and September 2009 and any other medical treatment records which discuss the Veteran's bullet wound residuals.   

In addition to the other criteria, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's bullet wound residuals cause marked interference with his employment or, in the alternative, render him unable to secure or maintain substantially gainful employment.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report for the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

